 In'theMatter ofGEYER MANUF1CTURINGCo.andFARMEQUIPMENTWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I.O.Case No. R-2-377.-Deckled March 20, 1941Investigation and Certification of Representatives:stipulation for certification,upon consent election.Mr. Ross M. Madden,for the Board.Mr. Howard A. Geyer,for the Company.Mr. Vernon L. Bailey,for the Union.Mr. Norman 31. Neel,of counsel to the Board.DECISIONAND_GER'rIFICATION OF,,REPRESENTAT'IVES'On February 5, 1941, Farm Equipment Workers Organizing Com-affiliatedwith the Congress of Industrial Organizations,herein called the Union, -filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Geyer. Manufacturing Co., herein called the Com-pany, engaged in the manufacture, sale and distribution of gardentools at Rock Falls, Illinois, and requesting an investigation andcertification of representatives pursuant-to Section 9 (c) of he Na-tional Labor Relations -Act, 49 Stat. 449, herein called the Act.OnFebruary 14, 1941, the National Labor Relations Board, herein calledthe Board,,acting pursuant to Section 9 (c) of the Act, ahd ArticleIII, Section 3; of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an, appropriatehearing on due notice.On February 8, 1941, the Company, theUnion, and a field examiner for the Board entered into a "Stipula-tion for Certification Upon Consent Election".Pursuant to the stipulation, an election by secret ballot was con-ducted on February 26, 1941, under the direction and supervision of,the Regional Director among a;ll employees of the Company, exclud-ing office employees, foremen, and supervisors, who at that time wereKenneth Holschuh, Charles H. McNitt, Harold Snavely, CharlesChapman, Harold ' McDaniels, and James McMurray,, and those em-30 N L. R. B., No. 79440135--42-via1 30--15531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees who between February 8, 1941, and the date of the electionhad quit or been discharged for cause, to determine whether or notsaid employees desired to be represented by, the Union.On Febru-ary.28,,1941, the Regional Director issued and -duly served .upon -theparties his Election Report on the ballot.No,objections to the con-duct of the ballot or the Election Report have been filed by any of theparties.In his Election Report, the Regional Director reported as followsconcerning" the balloting and'its' i e'sults :Total number'on eligible list_________________________________43Totalnumber ofballots cast -----------------------------------43Total numberof ballotscast, for the Union__________________25Total numberof ballotscast against the Union_______________ 18Total number of challengedballots--0Total number of blank ballots------------------ _------------0Total numberof void ballots_________________________________0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT/1,A question affecting commerce has arisen concerning the repre-sentation of employees of Geyer Manufacturing Co., Rock Falls,.Illinois, within the meaning of Section 9 (c) and Section2 (6) and'(7) of the National Labor Relations Act.2.All employees of the Company, excluding office employees, fore-men, and supervisors, constitute a unit appropriate for thepurposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Farm Equipment Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, has been designatedand selected by -a majority of the employees in the above unit astheir representative for the purposes of collective bargaining and isthe exclusive representative of all employees in the said unit, withinthe meaning of Section 9 (a) of the National Labor Relations Act.-CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,-IT Is HEREBY CERTIFIEDthat Farm Equipment Workers-OrganizingCommittee, affiliated with the Congress of {IndustrialOrganizations,has beendesignatedand- selected by a, majoritylof all employees ofGeyer ManufacturingCo., Rock Falls, Illinois, excludingoffice em- GEYER MANUFACTURING COMPANY533ployees, foremen, and supervisors, as their representative for thepurposes of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the Act, Farm Equipment Workers OrganizingCommittee, affiliated, with the Congress of Industrial Organizations,is the exclusive representative of all such employees, for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.i